Exhibit 16.1 November 24, 2014 Office of the Chief Accountant Securities and Exchange Commission treet, N. E. Washington, D.C. 20549 Ladies and Gentlemen: We have read Solar Power, Inc.’s statements included under Item 4.01 of its Form 8-K dated November 24, 2014, and we agree with such statements, except that we are not in a position to agree or disagree with the Company’s statement that the decision to change principal accountants was approved by the Company’s Board of Directors and the statements made in the 5th and 6th paragraphs. /s/ Crowe Horwath LLP Crowe Horwath LLP San Francisco, California cc: Chairman Xiaofeng Peng Chairman of the Board of Directors Solar Power Inc.
